Exhibit LEXICON PHARMACEUTICALS, INC. INDENTURE Dated as of , 200 , as Trustee TABLE OF CONTENTS ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1 Definitions. 1 Section 1.2 Other Definitions. 4 Section 1.3 Incorporation by Reference of Trust Indenture Act. 5 Section 1.4 Rules of Construction. 5 ARTICLE 2. THE SECURITIES 6 Section 2.1 Issuable in Series. 6 Section 2.2 Establishment of Terms of Series of Securities. 6 Section 2.3 Execution and Authentication. 8 Section 2.4 Registrar and Paying Agent. 9 Section 2.5 Paying Agent to Hold Money in Trust. 9 Section 2.6 Securityholder Lists. 10 Section 2.7 Transfer and Exchange. 10 Section 2.8 Mutilated, Destroyed, Lost and Stolen Securities. 10 Section 2.9 Outstanding Securities. 11 Section 2.10 Treasury Securities. 11 Section 2.11 Temporary Securities. 11 Section 2.12 Cancellation. 12 Section 2.13 Defaulted Interest. 12 Section 2.14 Global Securities. 12 Section 2.15 CUSIP Numbers. 13 ARTICLE 3. REDEMPTION 13 Section 3.1 Notice to Trustee. 13 Section 3.2 Selection of Securities to be Redeemed. 14 Section 3.3 Notice of Redemption. 14 Section 3.4 Effect of Notice of Redemption. 14 Section 3.5 Deposit of Redemption Price. 15 Section 3.6 Securities Redeemed In Part. 15 ARTICLE 4. COVENANTS 15 Section 4.1 Payment Of Principal and Interest. 15 Section 4.2 SEC Reports. 15 Section 4.3 Compliance Certificate. 15 Section 4.4 Stay, Extension and Usury Laws. 16 Section 4.5 Corporate Existence. 16 Section 4.6 Taxes. 16 ARTICLE 5. SUCCESSORS 16 Section 5.1 When Company May Merge, Etc. 16 Section 5.2 Successor Corporation Substituted. 16 ARTICLE 6. DEFAULTS AND REMEDIES 17 Section 6.1 Events of Default. 17 Section 6.2 Acceleration of Maturity; Rescission and Annulment. 18 Section 6.3 Collection of Indebtedness and Suits for Enforcement by Trustee. 18 i Section 6.4 Trustee May File Proofs of Claim. 19 Section 6.5 Trustee May Enforce Claims Without Possession of Securities. 20 Section 6.6 Application of Money Collected. 20 Section 6.7 Limitation on Suits. 20 Section 6.8 Unconditional Right of Holders to Receive Principal and Interest. 21 Section 6.9 Restoration of Rights and Remedies. 21 Section 6.10 Rights and Remedies Cumulative. 21 Section 6.11 Delay or Omission Not Waiver. 21 Section 6.12 Control by Holders. 21 Section 6.13 Waiver of Past Defaults. 22 Section 6.14 Undertaking for Costs. 22 ARTICLE 7. TRUSTEE 22 Section 7.1 Duties of Trustee. 22 Section 7.2 Rights of Trustee. 23 Section 7.3 Individual Rights of Trustee. 24 Section 7.4 Trustee’s Disclaimer. 25 Section 7.5 Notice of Defaults. 25 Section 7.6 Reports by Trustee to Holders. 25 Section 7.7 Compensation and Indemnity. 25 Section 7.8 Replacement of Trustee. 26 Section 7.9 Successor Trustee by Merger, etc. 27 Section 7.10 Eligibility; Disqualification. 27 Section 7.11 Preferential Collection of Claims Against Company. 27 ARTICLE 8. SATISFACTION AND DISCHARGE; DEFEASANCE 27 Section 8.1 Satisfaction and Discharge of Indenture. 27 Section 8.2 Application of Trust Funds; Indemnification. 28 Section 8.3 Legal Defeasance of Securities of Any Series. 28 Section 8.4 Covenant Defeasance. 30 Section 8.5 Repayment to Company. 31 ARTICLE 9. AMENDMENTS AND WAIVERS 31 Section 9.1 Without Consent of Holders. 31 Section 9.2 With Consent of Holders. 31 Section 9.3 Limitations. 32 Section 9.4 Compliance with Trust Indenture Act. 32 Section 9.5 Revocation and Effect of Consents. 32 Section 9.6 Notation on or Exchange of Securities. 33 Section 9.7 Trustee Protected. 33 ARTICLE 10. MISCELLANEOUS 33 Section 10.1 Trust Indenture Act Controls. 33 Section 10.2 Notices. 33 Section 10.3 Communication by Holders with Other Holders. 34 Section 10.4 Certificate and Opinion as to Conditions Precedent. 34 Section 10.5 Statements Required in Certificate or Opinion. 34 Section 10.6 Rules by Trustee and Agents. 35 Section 10.7 Legal Holidays. 35 Section 10.8 No Recourse Against Others. 35 Section 10.9 Counterparts. 35 ii Section 10.10 Governing Laws. 35 Section 10.11 No Adverse Interpretation of Other Agreements. 35 Section 10.12 Successors. 35 Section 10.13 Severability. 36 Section 10.14 Table of Contents, Headings, Etc. 36 Section 10.15 Securities in a Foreign Currency or in ECU. 36 Section 10.16 Judgment Currency. 36 ARTICLE 11. SINKING FUNDS 37 Section 11.1 Applicability Of Article. 37 Section 11.2 Satisfaction of Sinking Fund Payments with Securities. 37 Section 11.3 Redemption of Securities for Sinking Fund. 38 iii LEXICON PHARMACEUTICALS, INC. RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1939 AND INDENTURE, DATED AS OF , 200_ Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) NOT APPLICABLE (a)(4) NOT APPLICABLE (a)(5) 7.10 (b) 7.10 Section 311(a) 7.11 (b) 7.11 (c) NOT APPLICABLE Section 312(a) 2.6 (b) 10.3 (c) 10.3 Section 313(a) 7.6 (b)(1) 7.6 (b)(2) 7.6 (c)(1) 7.6 (d) 7.6 Section 314(a) 4.2, 10.5 (b) NOT APPLICABLE (c)(1) 10.4 (c)(2) 10.4 (c)(3) NOT APPLICABLE (d) NOT APPLICABLE (e) 10.5 (f) .NOT APPLICABLE Section 315(a) 7.1 (b) 7.5 (c) 7.1 (d) 7.1 (e) 6.14 Section 316(a) 2.10 (a)(1)(a) 6.12 (a)(1)(b) 6.13 (b) 6.8 Section 317(a)(1) 6.3 (a)(2) 6.4 (b) 2.5 Section 318(a) 10.1 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. iv Indenture dated as of , 200 between Lexicon Pharmaceuticals, Inc., a Delaware corporation (“Company”), and , as trustee (“Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1Definitions. “Additional Amounts” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified herein or therein and which are owing to such Holders. “Affiliate” of any specified person means any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such person, whether through the ownership of voting securities or by agreement or otherwise. “Agent” means any Registrar, Paying Agent or Service Agent. “Authorized Newspaper” means a newspaper in an official language of the country of publication customarily published at least once a day for at least five days in each calendar week and of general circulation in the place in connection with which the term is used.
